Case 1:16-cv-02137-WJM-KLM Document 96 Filed 02/14/20 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 16-cv-02137-WJM-KLM

  JENNIFER M. SMITH,

        Plaintiff,

  v.

  U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,

       Defendant.
  ______________________________________________________________________

                            NOTICE OF APPEAL
  ______________________________________________________________________

        Defendant U.S. Immigration and Customs Enforcement appeals to the United

  States Court of Appeals for the Tenth Circuit from the District Court’s December 16,

  2019 Order Granting Plaintiff’s Motion for Summary Judgment In Part, Denying

  Defendant’s Motion for Summary Judgment, and Permanently Enjoining Defendant

  (ECF No. 92), the Final Judgment entered December 16, 2019 (ECF No. 93), and the

  District Court’s April 5, 2017 Order Denying Motion to Dismiss (ECF No. 45).
Case 1:16-cv-02137-WJM-KLM Document 96 Filed 02/14/20 USDC Colorado Page 2 of 3




  DATED: February 14, 2020.         Respectfully submitted,

                                    JASON R. DUNN
                                    United States Attorney

                                    s/ Ian J. Kellogg
                                    Ian J. Kellogg
                                    Assistant United States Attorney
                                    United States Attorney’s Office
                                    1801 California Street, Suite 1600
                                    Denver, CO 80202
                                    Telephone: 303-454-0100
                                    Fax: 303-454-0407
                                    E-mail: ian.kellogg@usdoj.gov

                                    Attorneys for U.S. Immigration and Customs
                                    Enforcement




                                      2
Case 1:16-cv-02137-WJM-KLM Document 96 Filed 02/14/20 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

  I certify that on February 14, 2020, I electronically filed the foregoing with the Clerk of
  Court using the CM/ECF system, which will send notification of such filing to the
  following email addresses:

         Dan@CulhaneLaw.com
         msilverstein@aclu−co.org
         sneel@aclu−co.org

                                                    s/ Ian J. Kellogg
                                                    United States Attorney’s Office




                                                3
